Title: William Smith to Abigail Adams, 29 June 1798
From: Smith, William
To: Adams, Abigail


          
            
              Dear Madam.
              Boston. 29th. June. 1798.
            
            Your barrels & Trunk, for which you inclos’d me a Bill of Loading some days since arriv’d safe Yesterday.— I hope the business of Congress will permit you soon to leave Philaa. before the extreme hot weather comes on.— Our House of Rep. Yesterday pass’d a Resolution, Unanimously, to instruct our Sen. & Rep. in Congress, to propose an amendment to the Constitution of the United States, excluding all but Native Citizens & those who were here, at the declaration of Independence, from being eligable as Pres. Vice. Pres. Senator or Rep. in Congress. I wish such an Amendment might be propos’d to the several States this Session. most of the Legislatures will meet in the Fall & if it meets the approbation of 2/3ds. it might the next Session of Congress be adopted.—
            we have placed at the disposal of the Governor, $50.000. in case of any emergency before the next session of the Genl. Court. this with $50.000. appropriated for Military Stores, &c will put us in a more respectable state than for some Years past.—
            An Amendment was propos’d by the Member from Cambridge, on the Resolu. I have mention’d, “to exclude all those Americans who were in Arms & joind the British.” this proposal recd. but one Vote besides his own. the Question was taken by Yeas, & Nays, before it was taken this Genn & a few others slipt out of the House, & did not leave a single Nay.—
            Mrs. S. & our children are well she joins me in Affectionate regards—
            Yr H Sert
            
              Wm. Smith.
            
          
          
            Boston, tho’ not the first, in proposing to [. . .] Ships, have shown their attachment to the Govt by subscribing $104.000 in 12 hours for this purpose. Deacon Phillips subscribd. $10,000.— by this post, I have forward’d, an application from Cap. Eben. Kent for a Commiss. in the Provisional Army. he serv’d with reputation the last warr & wishes to be of service in case the Country is in Danger. he is Brother to Mrs. Evans & Grandson of our Aunt Kent. he will make a faithful, good Officer.—
          
        